DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,791,172 to Deighton et al.
	Deighton et al. disclose a locking module for selectively coupling a first component (15) and a second component (13) of a lockable device (10) comprising: an opening (15b) formed in the first component; a locking member (33) rotatable about an axis (via 34) between an unlocked position and a locked position, said axis being vertically aligned with said opening (the axis of locking member 34 is placed vertically above the opening to ensure proper effectuation of the locking member), said locking member including a feature (lower hook portion of 33) receivable within said opening when said locking member is in said unlocked position (column 3, lines 45-
	Deighton et al. also disclose said feature has a contour complementary to said opening when said locking member is in said unlocked position (figures 4A-4D), as in claim 3, as well as said feature is not receivable within said opening when said locking member is in said locked position (33 not received within 15b in position as shown in figures 4C and 4D), as in claim 4, wherein said locking member is mounted within said second component (as shown in figure 3), as in claim 5.
	Deighton et al. further disclose said locking member includes an engagement feature (24a) configured to cooperate with said mechanism (via 27a) to rotate said locking member about said axis (column 3, lines 12-25), as in claim 6, wherein said engagement feature includes a plurality of teeth (element 24a is a tapered gear wheel), as in claim 7, and said locking member is rotated 90 degrees about said axis between said unlocked position and said locked position (as shown in figures 4A and 4C), as in claim 9, as well as said engagement mechanism is a mechanical mechanism (mechanical transmission from the drive shaft of motor 21 to 24a) that operates the locking member in response to a user input (column 1, lines 26-29), as in claim 10. 
Deighton et al. additionally disclose said mechanism is an electromechanical mechanism (via motor 21) that operates the locking member in response to a user input (column 1, lines 26-29), as in claim 11, as well as the locking module is applied to a lockbox such that first component is keybox and the second component is a body of the lockbox (figures 2 and 5A-5D; column 3, line 56 - column 4, line 6), as in claim 12, and the locking module is applied to a 

Deighton et al. also disclose a method of operating a locking module of a lockable device (10) comprising: operating a mechanism (figure 3) in response to a user input (column 3, lines 12-56; column 4, lines 7-9); and rotating a locking member (33) about an axis of rotation (via 34) between a first position and a second position (figures 4A and 4C), said axis being vertically aligned with said opening (the axis of locking member 34 is placed vertically above the opening to ensure proper effectuation of the locking member), wherein said second position, a feature (lower hook portion of 33) connected to said locking member arranged within an opening (15b) of a movable component (15) of the lockable device when said locking member is in said second position (column 3, lines 45-56), separating the movable component from the locking member (column 3, lines 25-56), as in claim 14.
	Deighton et al. further disclose said feature has a contour complementary to said opening when said locking member is in said second position (figures 4A-4D), as in claim 16, as well as said feature is not receivable within said opening when said locking member is in said first position (33 not received within 15b in position as shown in figures 4A and 4B), as in claim 17.
	Deighton et al. additionally disclose said locking member about said axis between said second position and said first position to selectively couple said movable component to the lockable device (as best shown in figures 4A-4D), as in claim 18, wherein said locking member is configured to rotate about said axis between said first position and second position in a first direction and rotate about said axis between said second position and first position in a second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deighton et al., as applied above.
Deighton et al. disclose the invention substantially as claimed.  However, Deighton et al. do not disclose the gear ratio between the mechanism and the engagement feature.  It is common knowledge in the prior art to optimize the gear ration between respective gears in a powered transmission means in the same field of endeavor for the purpose of defining a speed ration and mechanical advantage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gear ratio between the engagement mechanism and the engagement feature to be greater than 1:1 in order to optimize the mechanical advantage so that the engagement mechanism does not over work itself when causing the locking member to pivot.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.  In response to the argument that Deighton does not disclose the axis of the locking member is vertically aligned with the opening, the examiner respectfully disagrees.  As clearly shown in the figures of Deighton, the feature of the locking member is placed within the opening, where the axis of rotation of the locking member is positioned directly above the opening which the feature enters the opening (reproduced below).

    PNG
    media_image1.png
    229
    270
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November